      Case 1:20-cv-09832-PGG-JLC Document 27
                                          26 Filed 04/09/21
                                                   04/08/21 Page 1 of 1



                                                                    90 Broad Street, 10th Floor
                                                                    New York, New York 10004
                                                                    O: 212.386.7606
                                                                    F: 332.777.1884
                                                                    www.kilegal.com

April 8, 2021

Via CM/ECF
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 705
New York, NY 10007

                RE:   Amilcar Romeo Perez, et al. v. Third Avenue Food Corp. (D/B/A Tivoli
                      Cafe), et al.
                      Case No.: 20-cv-09832

Your Honor,

         This office has been recently retained to represent the Defendants in the above-referenced
matter. Plaintiffs’ counsel has agreed to withdraw the Motion for Default Judgment against all
named Defendants, as this office was recently retained by Defendants. We write jointly with
Plaintiffs’ counsel to request a three (3) week extension of time, until April 23, 2021, for
Defendants to Answer or otherwise respond to the complaint. As the Court is aware Defendants’
counsel filed a notice of appearance on April 6, 2021, based on a representation of the entities
counsel that we have authority to proceed on behalf of the entity. A resolution reflecting the same
is forthcoming. Counsel will be filing Answers on behalf of all Defendants. This is the parties’
first request for an extension of time.

       We appreciate Your Honor’s consideration.

Respectfully submitted,
                                                MEMO ENDORSED
Maria Filindarakis, Esq. (MF2127)
                                                The Clerk of Court is directed to terminate Plaintiffs'
                                                motion for default judgment as withdrawn. (Dkt. No. 22)

Cc: Kevin Johnson, Esq. Via Email / ECF         The default judgment hearing scheduled for April 29,
    kjohnson@faillacelaw.com                    2021 is adjourned sine die.




                                                  April 9, 2021
